Plaintiffs in error, Earnest Ramsey and O. Williams, were convicted of a violation of the prohibitory law, and, on the 4th day of October, 1910, were each sentenced to pay a fine of fifty dollars and serve thirty days in the county jail. The petition in error and case-made were filed in this court on the 24th day of November, 1910, but were never filed in the office of the clerk of the county court of Bryan county, as required by sec. 6951, Snyder's Stat. For this reason the Attorney General has filed a motion to strike the case-made from the record. The motion is sustained, and the case-made is accordingly stricken. No error prejudicial to the substantial rights of the plaintiffs in error appears in the transcript. The judgment of the trial court is therefore affirmed. *Page 681